DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on February 25, 2022, for the application with serial number 17/336,374.

Claims 1, 3, 4, 7, 8, 11, 12, 15, 18, and 20 are amended.
Claims 2, 6, 10, 14, 16, and 19 are canceled.
Claims 21-30 are added.
Claims 1, 3-5, 7-9, 11-13, 15, 17, 18, and 20-30 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on January 19, 2022, has been considered.

Response to Remarks/Amendments
35 USC §101 Rejections
Amendments to the claims changed the scope of the claims, necessitating updated analysis of the subject matter eligibility of the claims.  The claims remain directed to ineligible subject matter, as set forth, below.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  New prior art references have been provided in the rejection, below.  The Applicant’s arguments are moot in light of the newly applied reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 3-5, 7-9, 11-13, 15, 17, 18, and 20-30 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 3-5, 7-9, 11-13, 15, 17, 18, and 20-30 are all directed to one of the four statutory categories of invention, the claims are directed to providing intent and intent responses (as evidenced by exemplary claim 1; “providing the intent” and “providing the intent response”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “obtaining an intent;” “using the intent and historical data;” “providing the intent;” “obtaining an intent response;” “providing the intent response;” “obtaining a request;” “facilitating [a] communications channel;” and “updating [a] machine learning model.”  The steps are all steps for data input, data processing, and data reporting/transmission that, when considered alone and in combination, are part of the abstract idea of providing intent and intent responses.  The dependent claims further recite steps for data processing (see claims 3-7, 9-14; and 16-30) and data reporting/transmission (see claims 2) that are part of the abstract idea of obtaining responses to intent.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes determining customer needs and responding with relevant offers.
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; a system with a processor and memory in independent claim 8; and a non-transitory computer readable medium in independent claim 15). The claims do recite the use of machine learning, but the abstract idea of obtaining responses to intent is generally linked to a machine learning environment for implementation.  Therefore, the machine learning does not provide a practical application.  See MPEP §2106.05(h).  The Examiner notes that the use of machine learning implies the use of data to iteratively train an algorithm and ‘learn’ based on feedback.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer in independent claim 1; a system with a processor and memory in independent claim 8; and a non-transitory computer readable medium in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-5, 8, 12, 13, 15, 17, 20, 22, 24, 25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0134647 A1 to Chahal (hereinafter ‘CHAHAL’) in view of US 2017/0300831 A1 to Gelfenbeyn et al. (hereinafter ‘GELFENBEYN’).

Claim 1 (Currently Amended) 
CHAHAL discloses a computer-implemented method (see ¶[0030]-[0032]; a computer program product and computer hardware) comprising: obtaining an intent (see ¶[0050]; purchase intent of a user), wherein the intent is associated with a customer (see ¶[0034]; customer sentiment); 
dynamically training a machine learning model to identify one or more brands for soliciting responses to the intent (see ¶[0050]; machine learning algorithms and a lexicon-based approach to analyze data towards a brand), wherein the machine learning model is dynamically trained using the intent and historical data corresponding to responses submitted by different brands to previously provided intents (see ¶[0051]; historic behavior); 
providing the intent to the one or more brands, wherein when the intent is received by the one or more brands, the intent is used to solicit intent responses from the one or more brands (see again ¶[0050]; sentiment of the user towards a brand is weighted on a point system); 
obtaining an intent response, wherein the intent response is associated with a particular brand of the one or more brands (see again ¶[0051]; sentiment analysis module may perform logistic regression analysis by event triggers that includes conversion, response, ; 
providing the intent response, wherein when the intent response is received, the intent response is presented to the customer associated with the intent (see again ¶[0051]; sentiment analysis module may perform logistic regression analysis by event triggers that includes conversion, response, engagement, and desired outcome); 
obtaining a request to facilitate a communications channel between the particular brand and a computing device associated with the customer, wherein the request corresponds to the intent (see ¶[0010], [0047]-[0049], and [0057]; the server establishes a communication with the user profiling data server to retrieve advertisement campaigns based on the user profile value.  A relevant advertisement is transmitted to the user.  See also ¶[0034]; objective outcomes include real-time customer messaging); 
facilitating the communications channel between the particular brand and the computing device associated with the customer (see again ¶[0034]; objective outcomes include real-time customer messaging).
CHAHAL does not specifically disclose, but GELFENBEYN discloses, updating the machine learning model in real time, wherein the machine learning model is updated using the intent, the historical data, and feedback corresponding to interactions between the customer and the particular brand through the communications channel (see abstract and ¶[0002]-[0004]; the machine learning model can be trained to select an agent that will be most responsive based on a natural language intent parameter.  Contextual values are generated based on historical interactions).
CHAHAL discloses a system and method to collect data to quantify sentiment of users and predict objective outcomes that quantifies sentiment of users, including brand purchase intent using a machine learning algorithm (see abstract and ¶[0050]-[0051]).  GELFENBEYN discloses an automated assistant invocation of appropriate agent that directs an automated 

Claim 3 (Currently Amended)
The combination of CHAHAL and GELFENBEYN discloses the computer-implemented method as set forth in claim 1.
CHAHAL further discloses wherein facilitating the communications channel includes: providing identifying information associated with the customer (see ¶[0046] and claims 1 and 2; an identification number corresponding to a computing device of the user user).

Claim 4 (Currently Amended)
The combination of CHAHAL and GELFENBEYN discloses the computer-implemented method as set forth in claim 1.
CHAHAL additionally discloses further comprising: evaluating the intent response to determine that the intent response is relevant to the intent (see ¶[0010] and [0049]; predict the objective outcome indicative to the advertisements relevant to the users.  A relevant campaign and advertisement is transmitted to the user).

Claim 5 (Previously Presented)
The combination of CHAHAL and GELFENBEYN discloses the computer-implemented method as set forth in claim 1.
CHAHAL further discloses wherein the intent is extracted based on a semantic analysis of a customer request (see ¶[0051]; natural language processing).

Claim 8 (Currently Amended)
CHAHAL discloses a system, comprising: one or more processors (see ¶[0030]-[0032]; a computer program product and computer hardware); and 
memory storing thereon instructions that, as a result of being executed by the one or more processors (see again ¶[0030]-[0032]; a computer program product and computer hardware), cause the system to: 
obtain an intent (see ¶[0050]; purchase intent of a user), wherein the intent is associated with a customer (see ¶[0034]; customer sentiment); 
dynamically train a machine learning model to identify one or more brands for soliciting responses to the intent (see ¶[0050]; machine learning algorithms and a lexicon-based approach to analyze data towards a brand), wherein the machine learning model is dynamically trained using the intent and historical data corresponding to responses submitted by different brands to previously provided intents (see ¶[0051]; historic behavior); 
provide the intent to the one or more brands, wherein when the intent is received by the one or more brands, the intent is used to solicit intent responses from the one or more brands (see again ¶[0050]; sentiment of the user towards a brand is weighted on a point system); 
obtain an intent response, wherein the intent response is associated with a particular brand of the one or more brands (see again ¶[0051]; sentiment analysis module may perform logistic regression analysis by event triggers that includes conversion, response, engagement, and desired outcome.  See also ¶[0050]; sentiment of the user towards the brand for purchase intent); 
provide the intent response, wherein when the intent response is received, the intent response is presented to the customer associated with the intent (see again ¶[0051]; sentiment analysis module may perform logistic regression analysis by event triggers that includes conversion, response, engagement, and desired outcome); 
obtain a request to facilitate a communications channel between the particular brand and a computing device associated with the customer, wherein the request corresponds to the intent (see ¶[0010], [0047]-[0049], and [0057]; the server establishes a communication with the user profiling data server to retrieve advertisement campaigns based on the user profile value.  A relevant advertisement is transmitted to the user.  See also ¶[0034]; objective outcomes include real-time customer messaging); 
facilitate the communications channel between the particular brand and the computing device associated with the customer; (see again ¶[0034]; objective outcomes include real-time customer messaging).
CHAHAL does not specifically disclose, but GELFENBEYN discloses, update the machine learning model in real time, wherein the machine learning model is updated using the intent, the historical data, and feedback corresponding to interactions between the customer and the particular brand through the communications channel (see abstract and ¶[0002]-[0004]; the machine learning model can be trained to select an agent that will be most responsive based on a natural language intent parameter.  Contextual values are generated based on historical interactions).
CHAHAL discloses a system and method to collect data to quantify sentiment of users and predict objective outcomes that quantifies sentiment of users, including brand purchase intent using a machine learning algorithm (see abstract and ¶[0050]-[0051]).  GELFENBEYN discloses an automated assistant invocation of appropriate agent that directs an automated assistant dialog based on intent input of users from natural language and historical interaction input that are used to train a machine learning model.  It would have been obvious to include the training of the machine learning model as taught by GELFENBEYN in the system executing the method of CHAHAL with the motivation to quantify sentiment of users.  

Claim 12 (Currently Amended)
the system as set forth in claim 8.
CHAHAL additionally discloses wherein the instructions further cause the system to: evaluate the intent response to determine that the intent response is relevant to the intent (see ¶[0010] and [0049]; predict the objective outcome indicative to the advertisements relevant to the users.  A relevant campaign and advertisement is transmitted to the user).

Claim 13 (Previously Presented) 
The combination of CHAHAL and GELFENBEYN discloses the system as set forth in claim 8.
CHAHAL further discloses wherein the instructions that cause the system to facilitate the communications channel further cause the system to: present identifying information associated with the customer in addition to the intent (see ¶[0046] and claims 1 and 2; an identification number corresponding to a computing device of the user user).

Claim 15 (Currently Amended)
CHAHAL discloses a non-transitory, computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system (see ¶[0030]-[0032]; a computer program product and computer hardware), cause the computer system to: 
obtain an intent (see ¶[0050]; purchase intent of a user), wherein the intent is associated with a customer (see ¶[0034]; customer sentiment); 
dynamically train a machine learning model to identify one or more brands for soliciting responses to the intent (see ¶[0050]; machine learning algorithms and a lexicon-based approach to analyze data towards a brand), wherein the machine learning model is dynamically trained using the intent and historical data corresponding to responses submitted by different brands to previously provided intents (see ¶[0051]; historic behavior); 
provide the intent to the one or more brands, wherein when the intent is received at-by the one or more brands, the intent is used to solicit intent responses from the one or more brands (see again ¶[0050]; sentiment of the user towards a brand is weighted on a point system); 
obtain an intent response, wherein the intent response is associated with a particular brand of the one or more brands (see again ¶[0051]; sentiment analysis module may perform logistic regression analysis by event triggers that includes conversion, response, engagement, and desired outcome.  See also ¶[0050]; sentiment of the user towards the brand for purchase intent); 
provide the intent response, wherein when the intent response is received, the intent response is presented to the customer associated with the intent (see again ¶[0051]; sentiment analysis module may perform logistic regression analysis by event triggers that includes conversion, response, engagement, and desired outcome); 
obtain a request to facilitate a communications channel between the particular brand and a computing device associated with the customer, wherein the request corresponds to the intent (see ¶[0010], [0047]-[0049], and [0057]; the server establishes a communication with the user profiling data server to retrieve advertisement campaigns based on the user profile value.  A relevant advertisement is transmitted to the user.  See also ¶[0034]; objective outcomes include real-time customer messaging); 
facilitate the communications channel between the particular brand and the computing device associated with the customer (see again ¶[0034]; objective outcomes include real-time customer messaging).
CHAHAL does not specifically disclose, but GELFENBEYN discloses, update the machine learning model in real time, wherein the machine learning model is updated using the intent, the historical data, and feedback corresponding to interactions between the customer and the particular brand through the communications channel (see abstract and ¶[0002]-[0004]; the machine learning model can be trained to select an agent that will be most responsive based on a natural language intent parameter.  Contextual values are generated based on historical interactions).
CHAHAL discloses a system and method to collect data to quantify sentiment of users and predict objective outcomes that quantifies sentiment of users, including brand purchase intent using a machine learning algorithm (see abstract and ¶[0050]-[0051]).  GELFENBEYN discloses an automated assistant invocation of appropriate agent that directs an automated assistant dialog based on intent input of users from natural language and historical interaction input that are used to train a machine learning model.  It would have been obvious to include the training of the machine learning model as taught by GELFENBEYN in the system executing the method of CHAHAL with the motivation to quantify sentiment of users.  

Claim 17 (Previously Presented) 
The combination of CHAHAL and GELFENBEYN discloses the non-transitory, computer-readable storage medium as set forth in claim 15.
CHAHAL further discloses wherein the executable instructions that cause the computer system to facilitate the communications channel further cause the computer system to: present identifying information associated with the customer in addition to the intent (see ¶[0046] and claims 1 and 2; an identification number corresponding to a computing device of the user user).

Claim 20 (Currently Amended) 
The combination of CHAHAL and GELFENBEYN discloses the non-transitory, computer-readable storage medium as set forth in claim 15.
wherein the executable instructions further cause the system to: identify a set of characteristics of the intent , wherein the set of characteristics of the intent are identified using additional information associated with the customer (see ¶[0050]; a point-based classifier of intent to weight words); and use the set of characteristics of the intent as input to the machine learning model to identify the one or more brands (see ¶[0050]; machine learning algorithms and a lexicon-based approach to analyze data towards a brand).

Claim 22 (New) 
The combination of CHAHAL and GELFENBEYN discloses the computer-implemented method as set forth in claim 1.
CHAHAL further discloses wherein the particular brand is engaged in a commercial endeavor in a retail setting (see ¶[0052] and Fig. 5; a kiosk of a retail store).

Claim 24 (New) 
The combination of CHAHAL and GELFENBEYN discloses the system as set forth in claim 8.
CHAHAL further discloses wherein the intent is extracted based on a semantic analysis of a customer request (see ¶[0051]; natural language processing).

Claim 25 (New) 
The combination of CHAHAL and GELFENBEYN discloses the system as set forth in claim 8.
CHAHAL further discloses wherein the particular brand is engaged in a commercial endeavor in a retail setting (see ¶[0052] and Fig. 5; a kiosk of a retail store).

Claim 27 (New) 
the non-transitory, computer-readable storage medium as set forth in claim 15.
CHAHAL additionally discloses wherein the executable instructions further cause the computer system to: evaluate the intent response to determine that the intent response is relevant to the intent (see ¶[0010] and [0049]; predict the objective outcome indicative to the advertisements relevant to the users.  A relevant campaign and advertisement is transmitted to the user).

Claim 28 (New)
The combination of CHAHAL and GELFENBEYN discloses the non-transitory, computer-readable storage medium as set forth in claim 15.
CHAHAL further discloses wherein the intent is extracted based on a semantic analysis of a customer request (see ¶[0051]; natural language processing).

Claim 29 (New)
The combination of CHAHAL and GELFENBEYN discloses the non-transitory, computer-readable storage medium as set forth in claim 15.
CHAHAL further discloses wherein the particular brand is engaged in a commercial endeavor in a retail setting (see ¶[0052] and Fig. 5; a kiosk of a retail store).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0134647 A1 to CHAHAL in view of US 2017/0300831 A1 to GELFENBEYN et al. as applied to claim 1 above, and further in view of US 2018/0097940 A1 to Beilis et al. (hereinafter ‘BEILIS’).

Claim 7 (Currently Amended)
the computer-implemented method as set forth in claim 1.
CHAHAL further discloses wherein the one or more brands are selected based on a set of characteristics of the intent (see ¶[0050]; a point-based classifier of intent to weight words).
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but BEILIS discloses and wherein the set of characteristics are obtained in response to a query for additional information associated with the intent (see ¶[0055] and [0057]; an interactive media response server includes a script for querying customers on their needs).
CHAHAL discloses a system and method to collect data to quantify sentiment of users and predict objective outcomes that quantifies sentiment of users, including brand purchase intent using a machine learning algorithm (see abstract and ¶[0050]-[0051]).  BEILIS discloses a system and method for dynamic generation and optimization of process flows for a customer contact center that uses an automated system to handle communications sessions with natural language processing to determine intent and develop an execution strategy (see abstract and ¶[0006]).  It would have been obvious to use the process flow was taught by BEILIS in the system executing the method of CHAHAL with the motivation to handle communication sessions and interactions of users with mobile applications (see CHAHAL ¶[0052]).

Claim 9 (Previously Presented)
The combination of CHAHAL and GELFENBEYN discloses the system as set forth in claim 8.
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but BEILIS discloses, wherein the instructions further cause the system to: transmit a query to the computing device of the customer to obtain additional information associated with the intent (see ¶[0055] and [0057]; an interactive media response server includes a script for querying customers on their needs).

CHAHAL further discloses identify a set of characteristics associated with the intent, wherein the set of characteristics of the intent are identified using the additional information (see ¶[0050]; a point-based classifier of intent to weight words); and 
use the set of characteristics of the intent as input to the machine learning model to identify the one or more brands (see ¶[0050]; machine learning algorithms and a lexicon-based approach to analyze data towards a brand).

Claims 11, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0134647 A1 to CHAHAL in view of US 2017/0300831 A1 to GELFENBEYN et al. as applied to claim 1 above, and further in view of US 2002/0091650 A1 to Ellis (hereinafter ‘ELLIS’).

Claim 11 (Currently Amended) 
The combination of CHAHAL and GELFENBEYN discloses the system as set forth in claim 8.
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but ELLIS discloses, wherein the instructions further cause the system to: remove identifying information associated with the customer from the intent to cause the intent to be provided without the identifying information associated with the customer (see ¶[0008]; remove customer identifying information)).
CHAHAL discloses a system and method to collect data to quantify sentiment of users and predict objective outcomes that quantifies sentiment of users, including brand purchase intent using a machine learning algorithm (see abstract and ¶[0050]-[0051]) that identifies the customer.  ELLIS discloses anonymizing private information that includes removing identifying information.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the removal of identifying information as taught by ELLIS in the system executing the method of CHAHAL with the motivation to anonymize data and ensure customer privacy.

Claim 18 (Currently Amended)
The combination of CHAHAL and GELFENBEYN discloses the non-transitory, computer-readable storage medium as set forth in claim 15.
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but ELLIS discloses, wherein the executable instructions further cause the computer system to: remove identifying information associated with the customer from the intent to cause the intent to be provided without the identifying information associated with the customer (see ¶[0008]; remove customer identifying information)).
CHAHAL discloses a system and method to collect data to quantify sentiment of users and predict objective outcomes that quantifies sentiment of users, including brand purchase intent using a machine learning algorithm (see abstract and ¶[0050]-[0051]) that identifies the customer.  ELLIS discloses anonymizing private information that includes removing identifying information.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the removal of identifying information as taught by ELLIS in the system 

Claim 21 (New) 
The combination of CHAHAL and GELFENBEYN discloses the computer-implemented method as set forth in claim 1.
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but ELLIS discloses, further comprising: removing identifying information associated with the customer from the intent to cause the intent to be provided without the identifying information associated with the customer (see ¶[0008]; remove customer identifying information)).
CHAHAL discloses a system and method to collect data to quantify sentiment of users and predict objective outcomes that quantifies sentiment of users, including brand purchase intent using a machine learning algorithm (see abstract and ¶[0050]-[0051]) that identifies the customer.  ELLIS discloses anonymizing private information that includes removing identifying information.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the removal of identifying information as taught by ELLIS in the system executing the method of CHAHAL with the motivation to anonymize data and ensure customer privacy.

Claims 23, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0134647 A1 to CHAHAL in view of US 2017/0300831 A1 to GELFENBEYN et al. as applied to claim 1 above, and further in view of US 2016/0285816 A1 to Schmid et al. (hereinafter ‘SCHMID’).

Claim 23 (New) 
the computer-implemented method as set forth in claim 1.
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but SCHMID discloses, further comprising: transmitting a first set of instructions, wherein when the first set of instructions are received by an application associated with the particular brand, the application prohibits the particular brand from submitting additional intent responses (see ¶[0223]; In general, a business is barred from initiating messaging conversations.  A business may be allowed to send a single response while still being restricted from sending additional responses.  In some instances, a business may be restricted to sending only a user comment); and 
transmitting a second set of instructions, wherein the second set of instructions are transmitted in response to the request, and wherein when the second set of instructions are received by the application, the application allows the additional intent responses to be provided (see again ¶[0223]; the user engages the business dialog, and the business is allowed to send additional responses).
CHAHAL discloses quantifying sentiment of users to predict outcomes that includes advertisement targeting (see ¶[0047]).  SCHMID discloses techniques for automated determination of form responses that includes prohibiting communications.  It would have been obvious to prohibit communications as taught by SCHMID in the system executing the method of CHAHAL with the motivation to prevent spamming (see SCHMID ¶[0223]).

Claim 26 (New) 
The combination of CHAHAL and GELFENBEYN discloses the system as set forth in claim 8.
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but SCHMID discloses, wherein the instructions further cause the system to: transmit a first set of instructions, wherein when the first set of instructions are received by an application associated with the particular brand, the application prohibits the particular brand from submitting additional intent responses (see ¶[0223]; In general, a business is barred from initiating messaging conversations.  A business may be allowed to send a single response while still being restricted from sending additional responses.  In some instances, a business may be restricted to sending only a user comment); and 
transmit a second set of instructions, wherein the second set of instructions are transmitted in response to the request, and wherein when the second set of instructions are received by the application, the application allows the additional intent responses to be provided (see again ¶[0223]; the user engages the business dialog, and the business is allowed to send additional responses).
CHAHAL discloses quantifying sentiment of users to predict outcomes that includes advertisement targeting (see ¶[0047]).  SCHMID discloses techniques for automated determination of form responses that includes prohibiting communications.  It would have been obvious to prohibit communications as taught by SCHMID in the system executing the method of CHAHAL with the motivation to prevent spamming (see SCHMID ¶[0223]).

Claim 30 (New)
The combination of CHAHAL and GELFENBEYN discloses the non-transitory, computer-readable storage medium as set forth in claim 15.
The combination of CHAHAL and GELFENBEYN does not specifically disclose, but SCHMID discloses, wherein the executable instructions further cause the computer system to: transmit a first set of instructions, wherein when the first set of instructions are received by an application associated with the particular brand, the application prohibits the particular brand from submitting additional intent responses (see ¶[0223]; In general, a business is barred from initiating messaging conversations.  A business may be allowed to send a single response while ; and 
transmit a second set of instructions, wherein the second set of instructions are transmitted in response to the request, and wherein when the second set of instructions are received by the application, the application allows the additional intent responses to be provided (see again ¶[0223]; the user engages the business dialog, and the business is allowed to send additional responses).
CHAHAL discloses quantifying sentiment of users to predict outcomes that includes advertisement targeting (see ¶[0047]).  SCHMID discloses techniques for automated determination of form responses that includes prohibiting communications.  It would have been obvious to prohibit communications as taught by SCHMID in the system executing the method of CHAHAL with the motivation to prevent spamming (see SCHMID ¶[0223]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624